DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – as shown in Fig. 1, directed to a guide rack that is a solid structure (i.e., not having a hollow interior);
Species B – as shown in Figs. 3 and 6, directed to a hollow guide rack that is fillable with liquid via a movable hole cover; and
Species C – as shown in Fig. 7, directed to a guide rack that is a hollow frame having two legs. 
Examiner notes that Figs. 2 and 4-5 are generic to the above-identified species.  The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species:
Species D – directed to a glove mouth that is linear as described at page 15, lines 11-12 of the specification; and
Species E – directed to a glove mouth that is non-linear as described at page 15, lines 12-19 of the specification. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species (i.e., one of Species A, B, or C and one of Species D or E), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; (c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  While the searches of the identified species may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would also be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different species of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity involving multiple species elections being involved.  Therefore, the restriction requirement is being mailed to provide Applicant with sufficient time to respond to the complex election.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732